
	
		I
		112th CONGRESS
		2d Session
		H. R. 4335
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to allow the
		  Postal Regulatory Commission to set aside determinations by the United States
		  Postal Service to close or consolidate postal facilities that would deny
		  essential postal services to rural areas, communities, or small towns, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Service Accountability Act of
			 2012.
		2.Closing or
			 consolidation of post offices
			(a)Economic
			 effectsSection 404(d)(2)(A)(i) of title 39, United States Code,
			 is amended by striking the semicolon and inserting , including any
			 economic effects;.
			(b)Increase in
			 length of waiting periodSection 404(d)(4) of title 39, United
			 States Code, is amended by striking 60 and inserting
			 120.
			(c)Specific basis
			 To exercise authority To set asideSubparagraph (C) of section
			 404(d)(5) of title 39, United States Code, is amended to read as
			 follows:
				
					(C)unsupported by substantial evidence on the
				record, including any determination, finding, or conclusion of the Postal
				Service with respect to clause (i), (ii), (iii), or (iv) of paragraph (2)(A)
				(each of which clauses the Postal Service shall specifically address under
				paragraph (3) with respect to the post office
				involved).
					.
			(d)PRC concurrence
			 requiredSection 404(d) of
			 title 39, United States Code, is amended by adding at the end the
			 following:
				
					(7)If an appeal is filed under paragraph (5)
				with respect to the closure or consolidation of a post office, the Postal
				Service may not proceed with its determination to close or consolidate such
				post office without the written concurrence of at least 3 of the
				Commissioners.
					.
			(e)ReviewSection
			 404(d) of title 39, United States Code, is amended by adding after paragraph
			 (7) (as added by subsection (d)) the following:
				
					(8)Within 1 year after the date on which a
				post office is closed or consolidated, the Postal Service shall conduct a
				review and make public its findings and determinations in regard to—
						(A)the accuracy of the findings which the
				Postal Service had made earlier, with respect to the considerations under
				paragraph (2)(A), in connection with the proposed closing or consolidation of
				such post office; and
						(B)what substitute services are being provided
				for those previously provided by the post office that was closed or
				consolidated, and whether those substitute services are meeting community
				needs.
						.
			3.Provisions
			 relating to certain other facilitiesSection 404 of title 39, United States Code,
			 is amended by adding at the end the following:
			
				(f)(1)The Postal Service, prior to making a
				determination as to the necessity for the closing or consolidation of any mail
				processing facility, shall provide adequate notice of its intention to close or
				consolidate such mail processing facility at least 60 days prior to the
				proposed date of such closing or consolidation to the employees at that
				facility and the community in which such facility is located to ensure that
				such persons will have an opportunity to present their views.
					(2)The Postal Service, in making a
				determination whether or not to close or consolidate a mail processing
				facility—
						(A)shall consider—
							(i)the effect of such closing or consolidation
				on the community in which such facility is located, including any economic
				effects;
							(ii)the effect of such closing or
				consolidation on employees of the Postal Service employed at such
				facility;
							(iii)whether such closing or
				consolidation is consistent with the policy of the Government, as stated in
				section 101(b), that the Postal Service shall provide a maximum degree of
				effective and regular postal services to rural areas, communities, and small
				towns where post offices are not self-sustaining;
							(iv)the economic savings to the Postal
				Service resulting from such closing or consolidation; and
							(v)such other factors as the Postal
				Service determines are necessary; and
							(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
				seq.).
						(3)Any determination of the Postal Service to
				close or consolidate a mail processing facility shall be in writing and shall
				include the findings of the Postal Service with respect to the considerations
				required to be made under paragraph (2). Such determination and findings shall
				be made available to employees at the facility and the community in which such
				facility is located.
					(4)The Postal Service shall take no action to
				close or consolidate a mail processing facility until 120 days after its
				written determination is made available to employees of that facility and the
				community in which such facility is located.
					(5)A
				determination of the Postal Service to close or consolidate any mail processing
				facility may be appealed to the Postal Regulatory Commission, by any employee
				at such facility or member of the community in which such facility is located,
				within 30 days after such determination is made available to such person under
				paragraph (3). The Commission shall review such determination on the basis of
				the record before the Postal Service in the making of such determination. The
				Commission shall make a determination based upon such review no later than 120
				days after receiving any appeal under this paragraph. The Commission shall set
				aside any determination, findings, and conclusions found to be—
						(A)arbitrary, capricious, an abuse of
				discretion, or otherwise not in accordance with the law;
						(B)without observance of procedure
				required by law; or
						(C)unsupported by substantial evidence on the
				record, including any determination, finding, or conclusion of the Postal
				Service with respect to clause (i), (ii), (iii), or (iv) of paragraph (2)(A)
				(each of which clauses the Postal Service shall specifically address under
				paragraph (3) with respect to the facility involved).
						The
				Commission may affirm the determination of the Postal Service or order that the
				entire matter be returned for further consideration, but the Commission may not
				modify the determination of the Postal Service. The Commission may suspend the
				effectiveness of the determination of the Postal Service until the final
				disposition of the appeal. The provisions of section 556, section 557, and
				chapter 7 of title 5 shall not apply to any review carried out by the
				Commission under this paragraph.(6)For purposes of paragraph (5), any appeal
				received by the Commission shall—
						(A)if
				sent to the Commission through the mails, be considered to have been received
				on the date of the Postal Service postmark on the envelope or other cover in
				which such appeal is mailed; or
						(B)if otherwise lawfully delivered to the
				Commission, be considered to have been received on the date determined based on
				any appropriate documentation or other indicia (as determined under regulations
				of the Commission).
						(7)If an appeal is filed under paragraph (5)
				with respect to the closure or consolidation of a mail processing facility, the
				Postal Service may not proceed with its determination to close or consolidate
				such facility without the written concurrence of at least 3 of the
				Commissioners.
					(8)Within 1 year after the date on which a
				mail processing facility is closed or consolidated, the Postal Service shall
				conduct a review and make public its findings and determinations in regard
				to—
						(A)the accuracy of the findings which the
				Postal Service had made earlier, with respect to the considerations under
				paragraph (2)(A), in connection with the proposed closing or consolidation of
				such facility; and
						(B)what substitute services are being
				provided for those previously provided by the facility that was closed or
				consolidated, and whether those substitute services are meeting community
				needs.
						(9)For purposes of this subsection, the term
				mail processing facility means a processing and distribution
				center, processing and distribution facility, network distribution center, or
				other facility which is operated by the Postal Service, and the primary
				function of which is to sort and process
				mail.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to closings and consolidations taking effect
			 on or after the date of the enactment of this Act.
		
